Name: Directive 2014/46/EU of the European Parliament and of the Council of 3Ã April 2014 amending Council Directive 1999/37/EC on the registration documents for vehicles
 Type: Directive
 Subject Matter: transport policy;  technology and technical regulations;  information technology and data processing
 Date Published: 2014-04-29

 29.4.2014 EN Official Journal of the European Union L 127/129 DIRECTIVE 2014/46/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 3 April 2014 amending Council Directive 1999/37/EC on the registration documents for vehicles THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Roadworthiness testing is a part of a wider regime ensuring that vehicles are kept in a safe and environmentally acceptable condition during their use. That regime should provide for periodic roadworthiness testing of vehicles and technical roadside inspection of vehicles used for commercial road transport activities as well as a vehicle registration procedure allowing for the suspension of a vehicles authorisation to be used in road traffic where the vehicle constitutes an immediate risk to road safety. (2) The registration of a vehicle provides administrative authorisation for its entry into service in road traffic. Council Directive 1999/37/EC (3) applies only to the granting of a registration for vehicles. Nevertheless, especially in cases where the use of a vehicle on public roads would create a risk on account of its technical condition, it should be possible to suspend authorisation of the use of that vehicle for a certain period of time. To reduce the administrative burden resulting from suspension, it should not be necessary to go through a new process of registration when the suspension is lifted. (3) An obligation to cancel permanently the registration of a vehicle notified as having been treated as an end-of-life vehicle in accordance with Directive 2000/53/EC of the European Parliament and of the Council (4) should be introduced. Member States have the possibility to specify in national law other reasons for cancelling a vehicle registration. (4) Even where a vehicle registration has been cancelled, it should be possible to retain a record of that registration. (5) In order to reduce administrative burdens and to ease the exchange of information between Member States, information relating to vehicles should be recorded electronically. (6) This Directive should not prevent a Member State from regarding the electronic dataset kept by its competent authorities as the main source of information about a vehicle registered in its territory. It should be possible for Member States to use an electronic network, comprising data from national electronic databases, in order to facilitate the exchange of information. (7) In cases where dangerous deficiencies have been found during a roadworthiness test and the authorisation of a vehicle for use on public roads has been suspended, that suspension should be recorded until the vehicle has passed a new roadworthiness test. (8) In order to update point II.4, second indent and point III.1.A (b) of both Annex I and Annex II to Directive 1999/37/EC in the event of enlargement of the Union, as well as to update point II.6 of Annex I related to non mandatory elements in the event of changes of definitions or the content of certificates of conformity in the relevant Union type-approval legislation, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (9) Directive 1999/37/EC should therefore be amended accordingly, HAVE ADOPTED THIS DIRECTIVE: Article 1 Amendments to Directive 1999/37/EC Directive 1999/37/EC is amended as follows: (1) in Article 1, the first sentence is replaced by the following: This Directive shall apply to the vehicle registration documents issued by the Member States.; (2) in Article 2, the following points are added: (e) suspension : means a limited period of time in which a vehicle is not authorised by a Member State to be used in road traffic following which  provided the reasons for suspension have ceased to apply  it may be authorised to be used again without involving a new process of registration; (f) cancellation of a registration : means the cancellation of a Member States authorisation for a vehicle to be used in road traffic.; (3) in Article 3, the following paragraphs are added: 4. Member States shall record electronically data on all vehicles registered on their territory. Those data shall include: (a) all mandatory elements in accordance with point II.5 of Annex I as well as the elements of points II.6(J) and II.6(V.7) and (V.9) of that Annex, where the data are available; (b) other non-mandatory data listed in Annex I or data from the certificate of conformity as provided for in Directive 2007/46/EC of the European Parliament and of the Council (*), where possible; (c) the outcome of mandatory periodic roadworthiness tests in accordance with Directive 2014/45/EU of the European Parliament and of the Council (**) and the period of validity of the roadworthiness certificate. The processing of personal data in the context of this Directive shall be carried out in accordance with Directives 95/46/EC (***) and 2002/58/EC (****) of the European Parliament and of the Council. 5. Technical vehicle data shall be made available to the competent authorities or testing centres for the purpose of periodic roadworthiness testing. Member States may limit the use and the dissemination of such data by testing centres in order to avoid their misuse. (*) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (OJ L 263, 9.10.2007, p. 1)." (**) Directive 2014/45/EU of the European Parliament and of the Council of 3 April 2014 on periodic roadworthiness tests for motor vehicles and their trailers and repealing Directive 2009/40/EC (OJ L 127, 29.4.2014, p. 51)." (***) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31)." (****) Directive 2002/58/EC of the European Parliament and of the Council of 12 July 2002 concerning the processing of personal data and the protection of privacy in the electronic communications sector (OJ L 201, 31.7.2002, p. 37).;" (4) the following Article is inserted: Article 3a 1. Where the competent authority of a Member State receives notification of a periodic roadworthiness test showing that the authorisation to use a particular vehicle in road traffic has been suspended in accordance with Article 9 of Directive 2014/45/EU, the suspension shall be recorded electronically and an additional roadworthiness test shall be carried out. The suspension shall be effective until the vehicle has passed a new roadworthiness test. On successful completion of the roadworthiness test, the competent authority shall without delay re-authorise the use of the vehicle in road traffic. No new process of registration shall be necessary. Member States or their competent authorities may adopt measures to facilitate the retesting of a vehicle the authorisation of which for use in road traffic has been suspended. Those measures may include the grant of permission to travel on public roads between a place of repair and a test centre for the purpose of a roadworthiness test. 2. Member States may allow the holder of the registration certificate to submit a request to the competent authority for transfer of the registration to the new owner of the vehicle. 3. In the event that the competent authority of a Member State receives notification that a vehicle has been treated as an end-of-life vehicle in accordance with Directive 2000/53/EC of the European Parliament and of the Council (*****), the registration of that vehicle shall be cancelled permanently and information to that effect shall be added to the electronic register. (*****) Directive 2000/53/EC of the European Parliament and of the Council of 18 September 2000 on end-of-life vehicles (OJ L 269, 21.10.2000, p. 34).;" (5) in Article 5, the following paragraph is added: 3. Without prejudice to Articles 5(4) and 8(3) of Directive 2014/45/EU, Member States shall, as a matter of principle, recognise the validity of the roadworthiness certificate in the event that the ownership of a vehicle  which has a valid proof of periodic roadworthiness test  changes.; (6) Articles 6 and 7 are replaced by the following: Article 6 The Commission shall be empowered to adopt delegated acts in accordance with Article 7 in order to amend:  point II.4, second indent and point III.1.A(b) of both Annex I and Annex II, in the event of enlargement of the Union,  point II.6 of Annex I in relation to non mandatory elements in the event of changes of definitions or of the content of certificates of conformity in the relevant Union type-approval legislation. Article 7 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 6 shall be conferred on the Commission for a period of five years from 19 May 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of powers referred to in Article 6 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 6 shall enter into force only if no objection has been expressed by either the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council.; (7) Article 9 is replaced by the following: Article 9 Member States shall assist one another in the implementation of this Directive. They may exchange information at bilateral or multilateral level in particular so as to check, before any registration of a vehicle, the latters legal status, where necessary in the Member State in which it was previously registered. Such checking may in particular involve the use of an electronic network, comprising data from national electronic databases to facilitate the exchange of information.; (8) in point II.6 of Annex I, the following point is added: (X) proof of having passed the roadworthiness test, date of next roadworthiness test or expiry of current certificate. Article 2 Transposition 1. Member States shall adopt and publish, by 20 May 2017, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall immediately inform the Commission thereof. They shall apply those measures from 20 May 2018. When Member States adopt those measures, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main measures of national law which they adopt in the field covered by this Directive. Article 3 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 Addressees This Directive is addressed to the Member States. Done at Brussels, 3 April 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) OJ C 44, 15.2.2013, p. 128. (2) Position of the European Parliament of 11 March 2014 (not yet published in the Official Journal) and decision of the Council of 24 March 2014. (3) Council Directive 1999/37/EC of 29 April 1999 on the registration documents for vehicles (OJ L 138, 1.6.1999, p. 57). (4) Directive 2000/53/EC of the European Parliament and of the Council of 18 September 2000 on end-of-life vehicles (OJ L 269, 21.10.2000, p. 34).